Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Clayton Williams Energy, Inc. and subsidiaries: We consent to the incorporation by reference in Registration Statements on FormS-8 (Nos.33-68320, 33-68318, 33-68316, 33-69688, and 33-92834 ) and on FormS-3 (No.333-116825) of Clayton Williams Energy, Inc. and subsidiaries of our reports dated March12, 2010 with respect to the consolidated balance sheets of Clayton Williams Energy, Inc. and subsidiaries as of December31, 2009 and 2008, and the related consolidated statements of operations, comprehensive income (loss), equity, and cash flows for each of the years in the three-year period ended December31, 2009,and the related financial statement schedule as of December31, 2009 and the effectiveness of internal control over financial reporting as of December 31, 2009, which reports appear in the December31, 2009 annual report on Form10-K of Clayton Williams Energy, Inc. and subsidiaries. Our report dated March12, 2010, refers to the Company’s adoption of Statement of Financial Accounting Standards No.157, “Fair Value Measurements”, as it relates to financial instruments, effective January 1, 2008. /s/ KPMG LLP Dallas, Texas March 12, 2010
